Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Announces LNG Clean Truck Program Update and Management Transition VANCOUVER, Jan. 20 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today announced that as the largest procurement for LNG trucks at the Port of Los Angeles (LA) and Port of Long Beach (LB) (the Ports) edges to completion, Michael Gallagher, President & Chief Operating Officer of Westport, will transition to a new role as Senior Adviser. The South Coast Air Quality Management District (SCAQMD) in concert with the Ports have previously announced funding for natural gas trucks, which is expected to add up to another 500 LNG trucks to the Ports' trucking fleet by April 30, 2010. Dr. Gallagher, who has focused his recent efforts around building up the fleet of natural gas trucks at the Ports, will continue to focus on senior international relationships in government and industry including industry boards and associations. "It has been an honour and a privilege serving as Westport's President and COO these past seven years; I have enjoyed building our LNG trucking business at the Ports over the last four years, and I will continue to advocate for the importance of replacing oil-based trucks with clean, low-emission trucks running on natural gas," said Michael Gallagher. "As Senior Adviser, I will look to expand Westport's important high-level energy and environmental relationships around the world, and articulate the capabilities of natural gas vehicles and their positive characteristics including energy security, high performance, lower carbon emissions, and cheaper fuel in comparison to diesel." As part of a retirement transition plan, Dr. Gallagher will continue as Chairman of the Board of Cummins Westport Inc., and as a Member of the Board of Directors of Westport. "Mike has been an integral part of the growth of Westport and our Heavy Duty truck business, as well as the natural gas transportation industry," said David Demers, CEO of Westport Innovations. "The success at the Ports has captured the world's interest and allowed us to engage Volvo in Europe and Weichai in Asia to create international LNG truck capacity and leverage. I am sure Mike will continue to be a tremendous steward for Westport and the natural gas transportation industry as he builds on our initial success to national and international visibility and the goal of reducing dependency on oil." The Port of LB announcement in early January 2010 identifies major milestone achievements in the Clean Trucks Program including the banning of over 8,000 older, polluting trucks and reducing truck emissions by 80%. It is expected that approximately 1,000 LNG trucks will make up the LNG truck fleet by April 30, 2010 including the recent round of funding by the SCAQMD. Adding to the growing fleet of natural gas trucks, the SCAQMD, California Air Resources Board (CARB), and the Ports have now also initiated discussions for the next round of Prop 1B funding for the Clean Trucks Program for 2010. The Ports' application of LNG trucks has helped prove LNG truck and engine technology and the viability of LNG as an alternative fuel for trucks.
